DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 10-17, and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein the single serve portion of honeycomb has a shape of a cylinder, a particular rectangular prism, or a triangular prism” in lines 2-4 as well as the limitation “a rigid protective support structure being shaped as a rectangular prism” in line 6.  This encompasses embodiments wherein the single serve portion of honeycomb has a different shape (cylinder, triangular prism) than the shape of the rigid protective support structure.  There was not adequate written description support at the time of filing for the single serve portion of honeycomb to have a different shape than the rigid protective support structure.
Claim 17 recites the limitation “wherein the single serve portion of honeycomb has a shape of a cylinder, a particular rectangular prism, or a triangular prism” in lines 3-5 as well as the limitation “a rigid protective support structure being shaped as a rectangular prism” in lines 7-8.  This encompasses embodiments wherein the single serve portion of honeycomb has a different shape (cylinder, triangular prism) than the shape of the rigid protective support structure.  There was not adequate written description support at the time of filing for the single serve portion of honeycomb to have a different shape than the rigid protective support structure.
Claim 21 recites the limitation “wherein the single serve portion of honeycomb has a shape of a cylinder, a particular rectangular prism, or a triangular prism” in lines 2-4 as well as the limitation “a rigid protective support structure being shaped as a rectangular prism” in line 6.  This encompasses embodiments wherein the single serve portion of honeycomb has a different shape (cylinder, triangular prism) than the shape of the rigid protective support structure.  There was not adequate written description support at the time of filing for the single serve portion of honeycomb to have a different shape than the rigid protective support structure.
Claims 2-4, 10-16, and 19-20 are rejected as being dependent on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 10-17, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a particular rectangular prism” in line 3.  It is unclear what is meant by the term “particular” in the context of the claim.  For purposes of examination Examiner interprets the claim to require the single serve portion of honeycomb having a shape of a cylinder, a rectangular prism, or a triangular prism.
Claim 1 recites the limitation “wherein the rigid protective support structure has structural rigidity that protects the structure of the single serve portion of honeycomb from damage caused by impact from any of at least three orthogonal directions” in lines 7-10.  It is unclear what the phrase “damage caused by impact from any of at least three orthogonal directions” means in the context of a food container.  It is also unclear to what degree of structural rigidity is required in order to “protect the structure of the single serve portion of honeycomb from damage caused by impact from any of at least three orthogonal directions.”  For purposes of examination Examiner interprets the limitations “wherein the rigid protective support structure has structural rigidity that protects the structure of the single serve portion of honeycomb caused by damage caused by impact from any of at least three orthogonal directions” to require a rigid support structure in the form of a rigid container storing food wherein the rigid container has a rectangular prism shape.
Claim 17 recites the limitation “a particular rectangular prism” in line 4.  It is unclear what is meant by the term “particular” in the context of the claim.  For purposes of examination Examiner interprets the claim to require the single serve portion of honeycomb having a shape of a cylinder, a rectangular prism, or a triangular prism.
Claim 17 recites the limitation “a rigid protective support structure being shaped as a rectangular prism and having structural rigidity to protect the structure of the single serve portion of honeycomb from damage caused by impact from any of at least three orthogonal directions” in lines 7-10.  It is unclear what the phrase “damage caused by impact from any of at least three orthogonal directions” means in the context of a food container.  It is also unclear to what degree of structural rigidity is required in order to “protect the structure of the single serve portion of honeycomb from damage caused by impact from any of at least three orthogonal directions.”  For purposes of examination Examiner interprets the limitations “a rigid protective support structure being shaped as a rectangular prism having structural rigidity to protect the structure of the single serve portion of honeycomb caused by impact from any of at least three orthogonal directions” to require a rigid support structure in the form of a rigid container storing food wherein the rigid container has a rectangular prism shape.
Claim 21 recites the limitation “a particular rectangular prism” in line 3.  It is unclear what is meant by the term “particular” in the context of the claim.  For purposes of examination Examiner interprets the claim to require the single serve portion of honeycomb having a shape of a cylinder, a rectangular prism, or a triangular prism.
Clarification is required.
Claims 2-4, 10-16, and 19-20 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over “Romanov frames with sections for comb honey production” (<http://www.beebehavior.com/romanov_comb_sections.php>) (published January 21, 2011) (herein referred to as “Romanov Frames”) in view of Van Handel et al. US 2005/0011898, Liske US 2012/0183650, and Noth US 2018/0110362.
Regarding Claim 1, Romanov Frames discloses a food package comprising a portion of honeycomb having a structure wherein the portion of honeycomb has a shape of a rectangular prism and a rigid protective support structure (clear plastic comb boxes/containers) (Advantages #12-15) (Pages 8-9).  The rigid protective support structure (clear plastic comb boxes/containers) has a rectangular prism shaped container (plastic comb boxes/containers) closed by a rectangular prism shaped lid (Page 8).

    PNG
    media_image1.png
    715
    891
    media_image1.png
    Greyscale

The rectangular prism shaped comb boxes/containers closed by a rectangular prism shaped lid necessarily has at least three orthogonal sides that are orthogonal to each other since a rectangular prism shaped container by definition of its geometrical shape has two adjacent sides that are located at right angles to one another in the x, y, and z directions.  In the picture in which nine rectangular prism shaped honeycomb containers are disposed next to each other in a 3x3 array, the middle honeycomb container in the 3x3 array has structural rigidity that protects the structure of the honeycomb from damage caused by impact from at least three orthogonal directions, i.e. the middle honeycomb container in the 3x3 array is protected from forces applied by the honeycomb container placed towards the left, the honeycomb container placed towards the right, the honeycomb container placed above, the honeycomb container placed below, as well as any forces that may be applied in the plane that cuts into the sidewall exposed in the 3x3 array (Page 9).

    PNG
    media_image2.png
    401
    850
    media_image2.png
    Greyscale

The rigid support structure (clear plastic comb boxes/containers) includes a food grade plastic based material (Advantage #15) (Page 9).  The structure of the portion of honeycomb is contained within the rigid protective support structure (clear plastic comb boxes/containers) and the structure of the portion of honeycomb is protected by the rigid protective support structure (clear plastic comb boxes/containers) (Page 8).
Romanov Frames is silent regarding the portion of honeycomb having an amount of honeycomb as a single serve portion of honeycomb weighing about 30 grams and having a volume of about 1 cubic inch and the rigid protective support structure being water resistant and/or oil resistant.
Van Handel et al. discloses a food package comprising several individual single serve portions of food wherein the single serve portions of food are stored within a rigid protective support structure (containers) (‘898, Paragraph [0015]) wherein the rigid protective support structures (containers) are made of plastic (‘898, Paragraph [0016]).  Each rigid protective support structure (container) of individual single serve portions of food has a volume of 1 or 1.5 ounces (‘898, Paragraph [0022]).  The disclosure of a food container having a volume of 1 or 1.5 ounces broadly reads on the claimed food weight of about 30 grams.  Additionally, the rigid protective support structure (container) in combination with a lid is water resistant (substantially liquid proof) (‘898, Paragraph [0015]).
Both Romanov and Van Handel et al. are directed towards the same field of endeavor of plastic food containers covered by lids.  The container in which food is stored must necessarily be at least as large in volume as the food that is stored within said container.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the volume of the food container into which the honeycomb of Romanov is stored and store about 1 or 1.5 ounces of food, which reads on the claimed weight of about 30 grams, into an individual portion of a food container since Van Handel et al. teaches that the claimed volume of individual food portion container was known in the art.  In the case where the claimed range (about 30 grams) overlaps ranges disclosed by the prior art (1 or 1.5 ounces), a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Additionally, the size and volume of the individual single serve portions of food are obvious variants of the prior art depending upon the particular configuration and size of individualized portions desired by the consumer.
Further regarding Claim 1, Romanov Frame modified with Van Handel et al. is silent regarding the amount of honeycomb in the single serve portion of honeycomb having a volume of about 1 cubic inch.
Liske discloses packaging a moldable food product into a tray having a plurality of compartments (‘650, Paragraph [0006]) wherein each compartment has a volume of sufficient for containing the moldable food product in an amount in a range of from 7 g to 8 kg (‘650, Paragraph [0028]) and storing 5 mL to 4.5 L of the moldable food product (‘650, Paragraph [0048]).  The moldable food product contained in the interior space of each compartment is molded to a shape of the interior space of each compartment (‘650, Paragraph [0023]) wherein the food product conforms to a shape of the interior space of the compartment (‘650, Paragraph [0045]).  Noth discloses a foodstuff container having an internal volume of 5-80 mL (‘362, Paragraph [0024]), which converts to an internal volume of 0.305 cubic inches to 4.88 cubic inches, which encompasses the claimed volume of about 1 cubic inch.  Since Liske teaches the food product contained in the compartment being molded to a shape of the interior space of each compartment and the food product conforming to a shape of the interior space of the compartment, the disclosure of the food container of Noth having an internal volume of 5 mL (0.305 cubic inches) to 80 mL (4.88 cubic inches) also corresponds to the volume of food disposed within the compartment.
Romanov Frames, Liske, and Noth are all directed towards the same field of endeavor of food packages storing a foodstuff.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the volume of honeycomb disposed within the food container of Romanov Frame and dispose between 0.305 cubic inches to 4.88 cubic inches, which encompasses the claimed volume of about 1 cubic inch, as taught by the amount of food disposed within the food container of Noth since where the claimed volume ranges overlaps volume ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, claims directed to a food package of appreciable size is held unpatentable over prior art food packages because limitations relating to the size of the food package are not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).  One of ordinary skill in the art would package the desired quantity and volume of honeycomb into the food package of Romanov Frames based upon the particular amount of honeycomb desired to be eaten in a single individualized portion.
 Further regarding Claim 1, the limitations “wherein the rigid protective support structure has structural rigidity that protects the structure of the single serve portion of honeycomb from damage caused by impact from any of at least three orthogonal directions” are seen to be recitations regarding the intended use of the “food package.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  The prior art reference of Romanov Frames modified with Van Handel et al. is capable of performing the intended use limitations since modified Romanov Frames teaches a food container storing honeycomb wherein the food container has a rectangular prism shape and is covered by a rectangular shaped lid.  This structure is the same shape as the rigid protective support structure disclosed by FIG. 3G of applicant’s drawings (Specification, Paragraph (16)).  Furthermore, Romanov Frames shows the picture in which nine rectangular prism shaped honeycomb containers are disposed next to each other in a 3x3 array, the middle honeycomb container in the 3x3 array has structural rigidity that protects the structure of the honeycomb from damage caused by impact from at least three orthogonal directions, i.e. the middle honeycomb container in the 3x3 array is protected from forces applied by the honeycomb container placed towards the left, the honeycomb container placed towards the right, the honeycomb container placed above, the honeycomb container placed below, as well as any forces that may be applied in the plane that cuts into the sidewall exposed in the 3x3 array (Page 9).

    PNG
    media_image2.png
    401
    850
    media_image2.png
    Greyscale

Regarding Claim 11, the limitations “wherein the rigid protective support structure is configured to be resealable” are limitations with respect to the intended use of the food package and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  Nevertheless, Romanov Frames teaches the rigid protective support structure (boxes/containers) being capable of being resealed by a rectangular prism shaped lid (Page 8), which reads on the claimed limitation “wherein the rigid protective support structure is configured to be resealable.

    PNG
    media_image1.png
    715
    891
    media_image1.png
    Greyscale

Regarding Claim 16, the limitations “the rigid protective support structure is configured to be stackable with other rigid protective support structures” are limitations with respect to the intended use of the food package and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  Nevertheless, Romanov Frames explicitly shows the rigid protective support structure (boxes/containers) to be capable of being stackable with other rigid protective support structures (boxes/containers) (Advantage #15) (Page 9).
Claims 2, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over “Romanov frames with sections for comb honey production” (<http://www.beebehavior.com/romanov_comb_sections.php>) (published January 21, 2011) (herein referred to as “Romanov Frames”) in view of Van Handel et al. US 2005/0011898, Liske US 2012/0183650, and Noth US 2018/0110362 as applied to claim 1 above in further view of Ryan et al. US 3,878,943 and Coules US 2019/0218010.
Regarding Claim 2, Romanov Frames modified with Van Handel et al., Liske, and Noth is silent regarding a wrapper wrapped around both the single-serve portion and the rigid protective support structure such that both the single-serve portion and the rigid protective support structure are contained within the wrapper wherein the wrapper includes a plastic and is water resistant.
Ryan et al. discloses a food package (package 10) (‘943, Column 1, lines 12-28) comprising a rigid support structure (boxes 15) wherein a wrapper (heat shrinkable thermoplastic film) is wrapped around the rigid protective support structure (‘943, Column 2, lines 54-65).  Since the food package of Romanov et al. modified with Van Handel et al., Liske, and Noth teaches a single serve portion of honeycomb that is disposed within a rigid protective support structure of a food container, the proposed modification of Ryan et al. wrapping a heat shrinkable thermoplastic film around a rigid support structure food tub that contains a single-serve portion of honeycomb reads on the wrapper being wrapped around both the single-serve portion and the rigid protective support structure contained within the wrapper.

    PNG
    media_image3.png
    487
    1052
    media_image3.png
    Greyscale

Both modified Romanov Frames and Ryan et al. are directed towards the same field of endeavor of food packages comprising a rigid support structure having a rectangular prism shape.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food package of Romanov and incorporate a wrapper that is wrapped around the single serve portion that is disposed within the rigid protective support structure as taught by Ryan et al. in order to increase the strength of the food package (‘943, Column 2, lines 1-12).
Further regarding Claim 2, Romanov Frames modified with Van Handel et al., Liske, Noth, and Ryan et al. is silent regarding the wrapper being water resistant.
Coules discloses a food package (‘010, Paragraph [0001]) comprising a rigid support structure (box 1) (‘010, Paragraph [0096]) wherein a wrapper (plastic film 6) is wrapped around the rigid support structure (box 1) (‘010, FIG. 3) (‘010, Paragraph [0097]).  Coules further discloses the wrapper (film) being water resistant (waterproof) (‘010, Paragraph [0085]).
Both modified Romanov Frames and Coules are directed towards the same field of endeavor of food packages comprising a wrapper wrapped around a rigid protective support structure box/carton.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food package of Romanov Frames modified with Van Handel et al. and Ryan et al. and construct the wrapper to be water resistant as taught by Coules in order to prevent water from entering the box and damaging goods and/or water ingress into the box (‘010, Paragraph [0085]).
Regarding Claim 13, Ryan et al. discloses the wrapper being transparent (‘943, Claim 2).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wrapper to be transparent in order to allow the consumer to view the contents of the food package.
Regarding Claim 14, Ryan et al. discloses the wrapper (film) being sealed by heat shrinking (‘943, Column 2, lines 54-65).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use a heat shrinking wrapper since Ryan et al. teaches that heat shrinkable wrappers were known and conventional in packaging food products.
Regarding Claim 17, it is noted that the claimed method for packaging steps of Claim 17 does not provide any specific method steps other than obtaining and providing the honeycomb package of the product Claims 1 and 2 in combination.  The method of Claim 17 also requires the rigid protective support structure to include a food grade plastic based material and the rigid protective support structure to be a unitary construction.  Van Handel et al. discloses the rigid support structure (plastic food container) including a food grade plastic material was known in the food packaging art (‘898, Paragraph [0016]).  With respect to the limitations regarding the rigid protective support structure being a unitary construction, the use of a one piece construction instead of the structure disclosed by the prior art would be merely a matter of obvious engineering choice in view of In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (MPEP § 2144.04.V.B.).  With respect to the remaining limitations, the method of Claim 17 is rejected for the same reasons regarding the product Claims 1 and 2 in combination since the product of Claims 1 and 2 in combination would necessarily result from the method as claimed in Claim 17.
Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Romanov frames with sections for comb honey production” (<http://www.beebehavior.com/romanov_comb_sections.php>) (published January 21, 2011) (herein referred to as “Romanov Frames”) in view of Van Handel et al. US 2005/0011898, Liske US 2012/0183650, and Noth US 2018/0110362 as applied to claim 1 above in further view of Alzemi US 2015/0004291.
Regarding Claim 3, Romanov Frames modified with Van Handel et al., Liske, and Noth is silent regarding one or more supplemental ingredients being combined in a combination with the single-serve portion of honeycomb wherein the one or more supplemental ingredients include a spice ingredient.
Alzemi discloses adding the spices of basil, cilantro, mint, rosemary, sage, and tarragon to a honey sweetener product (‘291, Paragraphs [0021]-[0022]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the honeycomb package of Romanov Frames modified with Van Handel et al. and incorporate one or more supplemental ingredient of a spice ingredient to the honeycomb as taught by Alzemi based on the particular flavor profile desired by a particular consumer.
Regarding Claim 19, it is noted that the claimed method for packaging steps of Claim 19 does not provide any specific method steps other than obtaining and providing the honeycomb package of the product Claim 3.  Therefore, the method of Claim 19 is rejected for the same reasons regarding the product Claim 3 since the product of Claim 3 would necessarily result from the method as claimed in Claim 19.
Claims 3-4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Romanov frames with sections for comb honey production” (<http://www.beebehavior.com/romanov_comb_sections.php>) (published January 21, 2011) (herein referred to as “Romanov Frames”) in view of Van Handel et al. US 2005/0011898, Liske US 2012/0183650, and Noth US 2018/0110362 as applied to claim 1 above in further view of Boukraa et al. US 2015/0150930.
Regarding Claims 3-4, Romanov Frames modified with Van Handel et al., Liske, and Noth is silent regarding one or more supplemental ingredients being combined in a combination with the single-serve portion of honeycomb wherein the one or more supplemental ingredients include a medicinal ingredient.
Boukraa et al. discloses that honey can incorporate folic acid (‘930, Paragraph [0012]) and that honey can be used in various medicinal traditions to treat numerous ailments (‘930, Paragraph [0011]), which reads on the claimed combination of honeycomb and the medicinal ingredient being capable of providing health related benefits to a user who consumes the combination.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the honeycomb package of Romanov Frames modified with Van Handel et al. and incorporate one or more supplemental ingredient of a medicinal ingredient as taught by Boukraa et al. in order to provide additional health related benefits by providing the consumer with additional vitamins.
Regarding Claim 19, it is noted that the claimed method for packaging steps of Claim 19 does not provide any specific method steps other than obtaining and providing the honeycomb package of the product Claim 3.  Therefore, the method of Claim 19 is rejected for the same reasons regarding the product Claim 3 since the product of Claim 3 would necessarily result from the method as claimed in Claim 19.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over “Romanov frames with sections for comb honey production” (<http://www.beebehavior.com/romanov_comb_sections.php>) (published January 21, 2011) (herein referred to as “Romanov Frames”) in view of Van Handel et al. US 2005/0011898, Liske US 2012/0183650, and Noth US 2018/0110362 as applied to claim 1 above in further view of Luburic US 2018/0273258.
Regarding Claim 10, Romanov Frames modified with Van Handel et al., Liske, and Noth is silent regarding the rigid protective support structure including polyethylene.
Luburic discloses a food package comprising a rigid protective support structure (food tub) including polyethylene (‘258, Paragraph [0030]).
Both Hirsch and Luburic are directed towards the same field of endeavor of rigid protective support structures in the form of food tubs that store food.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material from which the rigid protective support structure in the form of a food container of Romanov Frames to be polyethylene as taught by Luburic since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Luburic teaches that it was known and conventional to incorporate polyethylene in the construction of food tubs at the time of the invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over “Romanov frames with sections for comb honey production” (<http://www.beebehavior.com/romanov_comb_sections.php>) (published January 21, 2011) (herein referred to as “Romanov Frames”) in view of Van Handel et al. US 2005/0011898, Liske US 2012/0183650, and Noth US 2018/0110362 as applied to claim 1 above in further view of Ng US 2017/0166363.
Regarding Claim 12, Romanov Frames modified with Van Handel et al., Liske, and Noth is silent regarding the rigid protective support structure forming a clamshell having a hinge.
Ng discloses a food package (‘363, Paragraph [0002]) comprising a rigid protective support structure (clamshell food container) (‘363, Paragraph [0004]) made of a food grade plastic (‘363, Paragraph [0024]) wherein the rigid protective support structure (clamshell food container) forms a clamshell having a hinge (‘367, FIG. 1) (‘363, Paragraph [0026]).
Both modified Romanov Frames and Ng are directed towards the same field of endeavor of rigid support structures containing food.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the rigid support structure in the form of a food container of Romanov Frames and construct the rigid protective support structure as a clamshell having a hinge since Ng teaches that this was a known configuration for food packages.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over “Romanov frames with sections for comb honey production” (<http://www.beebehavior.com/romanov_comb_sections.php>) (published January 21, 2011) (herein referred to as “Romanov Frames”) in view of Van Handel et al. US 2005/0011898, Liske US 2012/0183650, Noth US 2018/0110362 Ryan et al. US 3,878,943, and Coules US 2019/0218010 as applied to claim 2 above in further view of Friedman et al. US 4,972,953 and Brandt et al. US 3,557,516.
Regarding Claim 15, Romanov Frames modified with Van Handel et al., Liske, Noth, Ryan et al., and Coules and is silent regarding the wrapper being closed by an adhesive.
Friedman et al. discloses applying an adhesive to a wrapper (film) to close the wrapper (film) (‘953, Column 25, lines 36-55).  Brandt et al. also teaches the wrapper being closed by an adhesive (‘516, Column 7, lines 38-42).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wrapper of Romanov Frames modified with Van Handel et al., Ryan et al., and Coules and apply an adhesive to close the wrapper since Friedman et al. and Brandt et al. both teach that adhesive is a conventional way to close a wrapper wrapped around a food package.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over “Romanov frames with sections for comb honey production” (<http://www.beebehavior.com/romanov_comb_sections.php>) (published January 21, 2011) (herein referred to as “Romanov Frames”) in view of Van Handel et al. US 2005/0011898, Liske US 2012/0183650, Noth US 2018/0110362, Ryan et al. US 3,878,943, and Coules US 2019/0218010 as applied to claim 17 above as further evidenced by Boukraa et al. US 2015/0150930.
Regarding Claim 20, the limitations “providing health related benefits to a user who consumes the single-serve portion of honeycomb” are naturally met by Romanov Frames modified with Van Handel et al., Liske, Noth, Ryan et al., and Coules since Hirsch and Comb Honey teaches packaging honey.  Where applicant claims a composition in terms of a property and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under 35 USC 103 (MPEP § 2112.II.).  Nevertheless, Boukraa et al. teaches that honey is used in various medicinal traditions to treat numerous ailments (‘930, Paragraph [0011]).  Therefore, the honeycomb package of Romanov Frames modified with Van Handel et al. reads on the claimed health related benefits provided to the user.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over “Romanov frames with sections for comb honey production” (<http://www.beebehavior.com/romanov_comb_sections.php>) (published January 21, 2011) (herein referred to as “Romanov Frames”) in view of Van Handel et al. US 2005/0011898, Liske US 2012/0183650,  Noth US 2018/0110362, and Malay et al. US 2005/0042414.
Regarding Claim 21, Romanov Frames discloses a food package comprising a portion of honeycomb having a structure wherein the portion of honeycomb has a shape of a rectangular prism and a rigid protective support structure (clear plastic comb boxes/containers) (Advantages #12-15) (Pages 8-9).  The rigid protective support structure (clear plastic comb boxes/containers) has a rectangular prism shaped container (plastic comb boxes/containers) closed by a rectangular prism shaped lid (Page 8).  The rectangular prism shaped comb boxes/containers closed by a rectangular prism shaped lid necessarily has at least three orthogonal sides that are orthogonal to each other since a rectangular prism shaped container by definition of its geometrical shape has two adjacent sides that are located at right angles to one another in the x, y, and z directions.  In the picture in which nine rectangular prism shaped honeycomb containers are disposed next to each other in a 3x3 array, the middle honeycomb container in the 3x3 array has structural rigidity that protects the structure of the honeycomb from at least three orthogonal directions, i.e. the middle honeycomb container in the 3x3 array is protected from forces applied by the honeycomb container placed towards the left, the honeycomb container placed towards the right, the honeycomb container placed above, the honeycomb container placed below, as well as any forces that may be applied in the plane that cuts into the sidewall exposed in the 3x3 array (Page 9).  The rigid support structure (clear plastic comb boxes/containers) includes a food grade plastic based material (Advantage #15) (Page 9).  The structure of the portion of honeycomb is contained within and protected by the rigid protective support structure (clear plastic comb boxes/containers) (Page 8).
Romanov Frames is silent regarding the portion of honeycomb having an amount of honeycomb as a single serve portion of honeycomb weighing about 30 grams and having a volume of about 1 cubic inch and the rigid protective support structure being water resistant and oil resistant.
Van Handel et al. discloses a food package comprising several individual single serve portions of food wherein the single serve portions of food are stored within a rigid protective support structure (containers) (‘898, Paragraph [0015]) wherein the rigid protective support structures (containers) are made of plastic (‘898, Paragraph [0016]).  Each rigid protective support structure (container) of individual single serve portions of food has a volume of 1 or 1.5 ounces (‘898, Paragraph [0022]).  The disclosure of a food container having a volume of 1 or 1.5 ounces broadly reads on the claimed food weight of about 30 grams.  Additionally, the rigid protective support structure (container) in combination with a lid is water resistant (substantially liquid proof) (‘898, Paragraph [0015]).
Both Romanov Frames and Van Handel et al. are directed towards the same field of endeavor of plastic food containers covered by lids.  The container in which food is stored must necessarily be at least as large in volume as the food that is stored within said container.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the volume of the food container into which the honeycomb of Romanov is stored and store about 1 or 1.5 ounces of food, which reads on the claimed weight of about 30 grams, into an individual portion of a food container since Van Handel et al. teaches that the claimed volume of individual food portion container was known in the art.  In the case where the claimed range (about 30 grams) overlaps ranges disclosed by the prior art (1 or 1.5 ounces), a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Additionally, the size and volume of the individual single serve portions of food are obvious variants of the prior art depending upon the particular configuration and size of individualized portions desired by the consumer.
Further regarding Claim 21, Romanov Frame modified with Van Handel et al. is silent regarding the amount of honeycomb in the single serve portion of honeycomb having a volume of about 1 cubic inch.
Liske discloses packaging a moldable food product into a tray having a plurality of compartments (‘650, Paragraph [0006]) wherein each compartment has a volume of sufficient for containing the moldable food product in an amount in a range of from 7 g to 8 kg (‘650, Paragraph [0028]) and storing 5 mL to 4.5 L of the moldable food product (‘650, Paragraph [0048]).  The moldable food product contained in the interior space of each compartment is molded to a shape of the interior space of each compartment (‘650, Paragraph [0023]) wherein the food product conforms to a shape of the interior space of the compartment (‘650, Paragraph [0045]).  Noth discloses a foodstuff container having an internal volume of 5-80 mL (‘362, Paragraph [0024]), which converts to an internal volume of 0.305 cubic inches to 4.88 cubic inches, which encompasses the claimed volume of about 1 cubic inch.  Since Liske teaches the food product contained in the compartment being molded to a shape of the interior space of each compartment and the food product conforming to a shape of the interior space of the compartment, the disclosure of the food container of Noth having an internal volume of 5 mL (0.305 cubic inches) to 80 mL (4.88 cubic inches) also corresponds to the volume of food disposed within the compartment.
Romanov Frames, Liske, and Noth are all directed towards the same field of endeavor of food packages storing a foodstuff.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the volume of honeycomb disposed within the food container of Romanov Frame and dispose between 0.305 cubic inches to 4.88 cubic inches, which encompasses the claimed volume of about 1 cubic inch, as taught by the amount of food disposed within the food container of Noth since where the claimed volume ranges overlaps volume ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, claims directed to a food package of appreciable size is held unpatentable over prior art food packages because limitations relating to the size of the food package are not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).  One of ordinary skill in the art would package the desired quantity and volume of honeycomb into the food package of Romanov Frames based upon the particular amount of honeycomb desired to be eaten in a single individualized portion.
Further regarding Claim 21, Romanov Frames modified with Van Handel et al., Liske, and Noth is silent regarding the rigid protective support structure forming an integral whole and the  rigid protective support structure being oil resistant.
Malay et al. discloses a food package comprising a portion of food disposed within a rigid protective support structure (food tub) having structural rigidity wherein the rigid protective support structure is oil resistant (‘414, Paragraph [0032]).
Both modified Romanov Frames and Malay et al. are directed towards the same field of endeavor of food packages comprising a portion of food disposed within a rigid protective support structure in the form of a food container.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the rigid protective support structure in the form of a food container of Romanov Frames and construct the food container with materials that have oil resistance as taught by Malay et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Malay et al. teaches that it was known and conventional to incorporate oil resistant materials in the construction of food tubs at the time of the invention.
Further regarding Claim 21, the limitations “a rigid protective support structure being shaped as a rectangular prism and having structural rigidity wherein the rigid protective support structure is configured to protect the structure of the single serve portion of honeycomb from at least three orthogonal directions by forming an integral whole having at least three orthogonal sides that are orthogonal to each other” are seen to be recitations regarding the intended use of the “food package.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  The prior art reference of Romanov Frames teaches a food container storing honeycomb wherein the food container has a rectangular prism shape and is covered by a rectangular shaped lid.  This structure is the same shape as the rigid protective support structure disclosed by FIG. 3G of applicant’s drawings (Specification, Paragraph (16)).  Furthermore, Romanov Frames shows the picture in which nine rectangular prism shaped honeycomb containers are disposed next to each other in a 3x3 array, the middle honeycomb container in the 3x3 array has structural rigidity that protects the structure of the honeycomb from damage caused by impact from at least three orthogonal directions, i.e. the middle honeycomb container in the 3x3 array is protected from forces applied by the honeycomb container placed towards the left, the honeycomb container placed towards the right, the honeycomb container placed above, the honeycomb container placed below, as well as any forces that may be applied in the plane that cuts into the sidewall exposed in the 3x3 array (Page 9).
Further regarding Claim 21, in the event that it can be argued that modified Romanov Frames does not read on the claimed limitations regarding forming a single whole component, the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice in view of In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (MPEP § 2144.04.V.B.).
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Van Handel et al. US 2005/0011898 in view of “Romanov frames with sections for comb honey production” (<http://www.beebehavior.com/romanov_comb_sections.php>) (published January 21, 2011) (herein referred to as “Romanov Frames”), Liske US 2012/0183650, and Noth US 2018/0110362.
Regarding Claim 1, Van Handel et al. discloses a food package comprising several individual single serve portions of food having a structure wherein the single serve portions of food are stored within a rigid protective support structure (containers) (‘898, Paragraph [0015]) wherein the rigid protective support structures (containers) are made of plastic (‘898, Paragraph [0016]).  Each rigid protective support structure (container) of individual single serve portions of food has a volume of 1 or 1.5 ounces (‘898, Paragraph [0022]).  The disclosure of a food container having a volume of 1 or 1.5 ounces broadly reads on the claimed food weight of about 30 grams.  Additionally, the rigid protective support structure (container) includes a food grade plastic based material (‘898, Paragraph [0016]) and the rigid protective support structure (container) in combination with a lid is water resistant (substantially liquid proof) (‘898, Paragraph [0015]).  The structure of the food is contained within the rigid protective support structure (container) wherein the structure of the food is protected by the rigid protective support structure (‘898, Paragraph [0002]).
Van Handel et al. is silent regarding the single serve portion of food being honeycomb having a shape of a cylinder, a “particular” rectangular prism, or a triangular prism wherein an amount of the honeycomb has a volume of about 1 cubic inch.
Romanov Frames discloses a food package comprising a portion of honeycomb having a structure wherein the portion of honeycomb has a shape of a rectangular prism and a rigid protective support structure (clear plastic comb boxes/containers) (Advantages #12-15) (Pages 8-9).  The rigid protective support structure (clear plastic comb boxes/containers) has a rectangular prism shaped container (plastic comb boxes/containers) closed by a rectangular prism shaped lid (Page 8).  The rectangular prism shaped comb boxes/containers closed by a rectangular prism shaped lid necessarily has at least three orthogonal sides that are orthogonal to each other since a rectangular prism shaped container by definition of its geometrical shape has two adjacent sides that are located at right angles to one another in the x, y, and z directions.  In the picture in which nine rectangular prism shaped honeycomb containers are disposed next to each other in a 3x3 array, the middle honeycomb container in the 3x3 array has structural rigidity that protects the structure of the honeycomb from damage caused by impact from at least three orthogonal directions, i.e. the middle honeycomb container in the 3x3 array is protected from forces applied by the honeycomb container placed towards the left, the honeycomb container placed towards the right, the honeycomb container placed above, the honeycomb container placed below, as well as any forces that may be applied in the plane that cuts into the sidewall exposed in the 3x3 array (Page 9).  The rigid support structure (clear plastic comb boxes/containers) includes a food grade plastic based material (Advantage #15) (Page 9).  The structure of the portion of honeycomb is contained within the rigid protective support structure (clear plastic comb boxes/containers) and the structure of the portion of honeycomb is protected by the rigid protective support structure (clear plastic comb boxes/containers) (Page 8).
Both Van Handel et al. and Romanov Frames are directed towards the same field of endeavor of rectangular prism shaped rigid protective structures in the form of food containers closed by rectangular prism shaped lids.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the particular type of food disposed within the container of Van Handel et al. to be honeycomb as taught by Romanov Frames based upon the particular type of food desired to be stored by a particular consumer.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the food stored within the containers of Van Handel et al. to be rectangular prism shaped as taught by Romanov Frames since Romanov Frames teaches that it was known and conventional to store rectangular prism shaped foods within a rectangular prism shaped food container.  Furthermore, the configuration of the claimed container is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed food shape was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Further regarding Claim 1, Van Handel et al. modified with Romanov Frames is silent regarding an amount of the honeycomb has a volume of about 1 cubic inch.
Liske discloses packaging a moldable food product into a tray having a plurality of compartments (‘650, Paragraph [0006]) wherein each compartment has a volume of sufficient for containing the moldable food product in an amount in a range of from 7 g to 8 kg (‘650, Paragraph [0028]) and storing 5 mL to 4.5 L of the moldable food product (‘650, Paragraph [0048]).  The moldable food product contained in the interior space of each compartment is molded to a shape of the interior space of each compartment (‘650, Paragraph [0023]) wherein the food product conforms to a shape of the interior space of the compartment (‘650, Paragraph [0045]).  Noth discloses a foodstuff container having an internal volume of 5-80 mL (‘362, Paragraph [0024]), which converts to an internal volume of 0.305 cubic inches to 4.88 cubic inches, which encompasses the claimed volume of about 1 cubic inch.  Since Liske teaches the food product contained in the compartment being molded to a shape of the interior space of each compartment and the food product conforming to a shape of the interior space of the compartment, the disclosure of the food container of Noth having an internal volume of 5 mL (0.305 cubic inches) to 80 mL (4.88 cubic inches) also corresponds to the volume of food disposed within the compartment.
Van Handel et al., Liske, and Noth are all directed towards the same field of endeavor of food packages storing a foodstuff.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the volume of food disposed within the food container of Van Handel et al. and dispose between 0.305 cubic inches to 4.88 cubic inches, which encompasses the claimed volume of about 1 cubic inch, as taught by the amount of food disposed within the food container of Noth since where the claimed volume ranges overlaps volume ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, claims directed to a food package of appreciable size is held unpatentable over prior art food packages because limitations relating to the size of the food package are not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).  One of ordinary skill in the art would package the desired quantity and volume of honeycomb into the food package of Van Handel et al. based upon the particular amount of honeycomb desired to be eaten in a single individualized portion.
Further regarding Claim 1, the limitations “wherein the rigid protective support structure has structural rigidity that protects the structure of the single serve portion of honeycomb from damage caused by impact from any of at least three orthogonal directions” are seen to be recitations regarding the intended use of the “food package.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  The prior art reference of Van Handel et al. modified with Romanov Frames is capable of performing the intended use limitations since both Van Handel et al. as well as Romanov Frames teaches a food container storing honeycomb wherein the food container has a rectangular prism shape and is covered by a rectangular shaped lid (‘898, FIGS. 1-2).  This structure is the same shape as the rigid protective support structure disclosed by FIG. 3G of applicant’s drawings (Specification, Paragraph (16)).  Furthermore, Romanov Frames shows the picture in which nine rectangular prism shaped honeycomb containers are disposed next to each other in a 3x3 array, the middle honeycomb container in the 3x3 array has structural rigidity that protects the structure of the honeycomb from damage caused by impact from at least three orthogonal directions, i.e. the middle honeycomb container in the 3x3 array is protected from forces applied by the honeycomb container placed towards the left, the honeycomb container placed towards the right, the honeycomb container placed above, the honeycomb container placed below, as well as any forces that may be applied in the plane that cuts into the sidewall exposed in the 3x3 array (Page 9).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Van Handel et al. US 2005/0011898 in view of “Romanov frames with sections for comb honey production” (<http://www.beebehavior.com/romanov_comb_sections.php>) (published January 21, 2011) (herein referred to as “Romanov Frames”), Liske US 2012/0183650, and Noth US 2018/0110362 as applied to claim 1 above in further view of Ng US 2017/0166363.
Regarding Claim 12, Van Handel et al. modified with Romanov Frames, Liske, and Noth is silent regarding the rigid protective support structure forming a clamshell having a hinge.
Ng discloses a food package (‘363, Paragraph [0002]) comprising a rigid protective support structure (clamshell food container) (‘363, Paragraph [0004]) made of a food grade plastic (‘363, Paragraph [0024]) wherein the rigid protective support structure (clamshell food container) forms a clamshell having a hinge (‘367, FIG. 1) (‘363, Paragraph [0026]).
Both modified Van Handel et al. and Ng are directed towards the same field of endeavor of rigid support structures containing food.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the rigid support structure in the form of a food container of Van Handel et al and construct the rigid protective support structure as a clamshell having a hinge since Ng teaches that this was a known configuration for food packages.

Response to Arguments
Examiner notes that new rejections to 35 USC 112(a) regarding the introduction of new matter has been made herein in view of the amendments.
Applicant's arguments filed June 14, 2022 with respect to the rejections to 35 USC 112(b) have been fully considered but they are not persuasive.
Applicant argues on Pages 7-8 of the Remarks with respect to the rejections to 35 USC 112(b) that an annotated version of FIG. 3G illustrates an example of three orthogonal directions as claimed and asserts that in the context of a food package as claimed common activities such as storage, handling, and transportation could cause damage and that the claims have been amended to clarify that damage could be caused by impact from any of at least three orthogonal directions.
Examiner argues that applicant annotates a shape in FIG. 3 showing a shape of a rectangular prism.  However, the claims encompasses embodiments wherein the single serve portion of honeycomb has a shape of a cylinder or a triangular prism.  It is unclear what the three orthogonal directions causing impact for a cylinder or a triangular prism shape are.  Additionally, the claims do not specify any limitations regarding damage that could be caused from storage, handling, and transportation.  It is improper to import limitations into the claim that are not claimed.  Therefore, this argument is not found persuasive.  This particular rejection to 35 USC 112(b) has been maintained herein.
Applicant argues on Page 8 of the Remarks with respect to the rejections to 35 USC 112(b) that common sense protection in the context of food packaging refers to practical levels of protection and alleges that the claim is sufficiently clear and understandable without reciting a level of pound force per square inch or newton per square meter.
Examiner argues that applicant has not explained to what degree of structural rigidity is required to read on the limitations regarding protecting the structure of the single serve portion of honeycomb from damage caused by impact from any of at least three orthogonal directions.  This does not necessarily require a recitation of a particular level of pound force per square inch or newton per square meter.  However, applicant has not described what reads on the claimed rigidity in terms of a material or properties of the rigid protective support structure.  The rigid protective support structure does not recite any particular materials from which the rigid protective support structure is made.  It is unknown what degree of structural rigidity is required to read on these limitations.  Therefore, the argument is not found persuasive.  This particular rejection to 35 USC 112(b) has been maintained herein.
Applicant’s arguments with respect to the rejections to 35 USC 103(a) of Claims 1-4, 10-17, and 19-21 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The current rejection of independent Claims 1 and 17 both rely upon the combination of Romanov Frames modified with Van Handel et al., Liske, and Noth.  Claim 21 relies upon the combination of Romanov Frames modified with Van Handel et al., Liske, Noth, and Malay et al.  Claim 1 is also rejected over the combination of Van Handel et al. modified with Romanov Frames, Liske, and Noth.  Examiner notes that independent Claims 1, 17, and 21 all were amended to incorporate the new limitations regarding a “particular” rectangular prism shape for the single serve portion of honeycomb and also were amended to specify the shape of the rigid protective support structure being shaped as a rectangular prism, which were limitations not previously considered.
Applicant's arguments filed June 14, 2022 with respect to the combination of Romanov Frames modified with Van Handel et al. under 35 USC 103(a) have been fully considered but they are not persuasive.
Applicant argues on Pages 9-10 of the Remarks that the frames or containers of Romanov Frames are not suitable to contain the claimed single serve portion of honeycomb weighing about 30 grams and having a volume of about 1 cubic inch because the frames or containers are greater than 4 by 4 inches in size and appear to hold about a pound of honeycomb.  Applicant contends that the frames are intended to be inserted or installed into a beehive by a beekeeper.
Examiner argues that applicant’s statement “appear to hold about a pound of honeycomb” are not supported by Romanov Frames.  Romanov Frames does not state this.  Additionally, the rejection relies upon a combination of the primary reference of Romanov Frames modified with Van Handel et al., Liske, and Noth.  Van Handel et al. discloses a food package comprising several individual single serve portions of food wherein the single serve portions of food are stored within a rigid protective support structure (containers) (‘898, Paragraph [0015]) wherein the rigid protective support structures (containers) are made of plastic (‘898, Paragraph [0016]).  Each rigid protective support structure (container) of individual single serve portions of food has a volume of 1 or 1.5 ounces (‘898, Paragraph [0022]).  The disclosure of a food container having a volume of 1 or 1.5 ounces broadly reads on the claimed food weight of about 30 grams.  Additionally, the rigid protective support structure (container) in combination with a lid is water resistant (substantially liquid proof) (‘898, Paragraph [0015]).  Both Romanov and Van Handel et al. are directed towards the same field of endeavor of plastic food containers covered by lids.  The container in which food is stored must necessarily be at least as large in volume as the food that is stored within said container.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the volume of the food container into which the honeycomb of Romanov is stored and store about 1 or 1.5 ounces of food, which reads on the claimed weight of about 30 grams, into an individual portion of a food container since Van Handel et al. teaches that the claimed volume of individual food portion container was known in the art.  In the case where the claimed range (about 30 grams) overlaps ranges disclosed by the prior art (1 or 1.5 ounces), a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Additionally, the size and volume of the individual single serve portions of food are obvious variants of the prior art depending upon the particular configuration and size of individualized portions desired by the consumer.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore, Advantage # 15 of Romanov Frames teaches a food package comprising a single serve portion of honeycomb having a shape of a rectangular prism and a rigid protective support structure (clear plastic comb boxes/containers) being shaped as a rectangular prism.  The method of making the honeycomb is not being relied upon in the rejection.  Romanov Frames is being relied upon in the rejection to teach the claimed food packaging as shown in Advantages #12-15.  Therefore, these arguments are not found persuasive.
Applicant argues on Page 10 of the Remarks that the combination of Romanov Frames and Van Handel et al. does not make sense in that Romanov Frames are designed for the production of honeycomb and contends that altering the sizes of the frames as suggested by the Office Action would make the resulting frames unsuitable for this task and unpractical for beekeeping.
Examiner argues that the claims do not specify any particular length, width, or height of the food package containing the honeycomb.  The claims only specify the weight and volume of the honeycomb disposed within the food package.  Both Romanov and Van Handel et al. are directed towards the same field of endeavor of plastic food containers covered by lids.  The container in which food is stored must necessarily be at least as large in volume as the food that is stored within said container.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the volume of the food container into which the honeycomb of Romanov is stored and store about 1 or 1.5 ounces of food, which reads on the claimed weight of about 30 grams, into an individual portion of a food container since Van Handel et al. teaches that the claimed volume of individual food portion container was known in the art.  In the case where the claimed range (about 30 grams) overlaps ranges disclosed by the prior art (1 or 1.5 ounces), a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Additionally, the size and volume of the individual single serve portions of food are obvious variants of the prior art depending upon the particular configuration and size of individualized portions desired by the consumer.  It is unclear how altering the size of the frames would make the resulting frames unsuitable for this task and unpractical for beekeeping.  Page 3 of Romanov Frames shows a frame having roughly the size of an adult sized hand.  Therefore, these arguments are not found persuasive.
Examiner notes that Claim 1 is also rejected over Van Handel et al. modified with Romanov Frames, Liske, and Noth.  Applicant has not presented any arguments with respect to the prior art combination in which Van Handel et al. is being relied upon as the primary reference. 
Applicant alleges on Pages 10-13 of the Remarks that the Office Action fails to properly address the objective indicia of non-obviousness..  Applicant states that Declarations 1-4 all state the current claims are directed to a food package for a single serve portion of honeycomb and a method for packaging a single serve portion of honeycomb wherein the current claims describe a single serve portion of honeycomb in terms of both weight and volume.  Applicant contends that the previous declarations describe individual food packages as described by the current claims including a rigid protective support structure that contains and protects a single serve portion of honeycomb such that the individual food packages as sold correspond exactly to the food package described in the current claims and shows a food package having a rectangular prism shape.
Examiner notes that applicant shows on Page 11 of the Remarks the food package having a rectangular prism shape.  The claims encompasses three different embodiments wherein the single serve portion of honeycomb has a shape of a cylinder, a rectangular prism, or a triangular prism.  Since the claim encompasses embodiments not sold by applicant as indicated on Page 11 of the Remarks, the claims are not commensurate in scope with the claimed invention.  Objective evidence of nonbviousness including commercial success must be commensurate in scope with the claims in view of In re Tiffin, 448 F.2d 791, 171 USPQ 294 (CCPA 1971) (MPEP § 716.03(a).  The claims require the food package having an amount of honeycomb weighing about 30 grams and having a volume of about 1 cubic inch.  The affidavit filed on June 1, 2021 makes no mention of the weight or volume of honeycomb used in the assertions of commercial success.  Applicant has not provided an affidavit that is commensurate in scope with the claimed invention.  The claims require honeycomb weighing about 30 grams and having a volume of about 1 cubic inch.  Therefore, applicant’s affidavits are insufficient to establish nonobviousness since applicant’s statements are not commensurate in scope with the claimed invention.  It is noted that Van Handel et al. teaches the claimed weight of food disposed in the food package and Noth teaches the claimed volume of food disposed in the food package.  Therefore, this argument is not found persuasive.
Applicant makes a footnote at the bottom of Page 10 that Van Handel teaches a volume of contained food ranging from 6 to 9 ounces.  Applicant originally made this argument on Pages 12-13 of the Remarks filed October 14, 2021 that Van Handel merely suggests each container contains a serving which applicant contends is not a single serve portion.  Applicant argues that a serving could mean a serving for a family of four and uses an array of individual food containers which is contrary to a single claimed container not included in an array.  Applicant contends that Paragraph [0022] of Van Handel et al. teaches that an individual container may contain 1 or 1.5 ounces and also suggests using a six pack of these individual containers such that the total volume of food contained ranges from 6 to 9 ounces.  Applicant contends that this is six to nine times as much as the claimed single serve portion.
Examiner argues that the claim uses the transitional term “comprising,” which is an open ended transitional phrase that does not preclude the presence of unrecited elements.  The Office Action relies upon one food container within the array of food containers of Van Handel et al. to teach that one food container within the array of food containers can store food in the claimed weight.  The prior art combination does not rely upon the entire array of food containers in the rejection.  Additionally, it is noted that Liske also discloses packaging a moldable food product into a tray having a plurality of compartments (‘650, Paragraph [0006]) wherein each compartment has a volume of sufficient for containing the moldable food product in an amount in a range of from 7 g to 8 kg (‘650, Paragraph [0028]) and storing 5 mL to 4.5 L of the moldable food product (‘650, Paragraph [0048]).  The moldable food product contained in the interior space of each compartment is molded to a shape of the interior space of each compartment (‘650, Paragraph [0023]) wherein the food product conforms to a shape of the interior space of the compartment (‘650, Paragraph [0045]).  The disclosure of Liske teaching that each compartment contains moldable food product in a range of from 7 g to 8 kg (‘650, Paragraph [0028]) also encompasses the claimed food weight of about 30 grams.  Therefore, this argument is not found persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nance US 2002/0007902 discloses a plastic molded condiment container preferably generally rectangular in shape but can be constructed of almost any shape (‘902, Paragraph [0060]).
Schechter US 3,257,482 discloses a cup taking any suitable shape as determined by the mold (‘482, Column 5, lines 21-34).
Achterkamp et al. US 2008/0311248 discloses a plastic cup having a volume of 1-250 ml and further comprising 1-250 g of concentrate (‘248, Paragraph [0038]).
Correll US 6,070,791 discloses a plastic food cup comprising a triangular prism shape (‘791, FIGS. 8 and 14-15).
Rosenthal et al. US 2016/0002579 discloses a plastic food container comprising a container volume having any size and a volume of the flavored cube in either the liquid state or the frozen state defining any size (‘579, Paragraph [0042]).
Rodella US 2017/0233147 discloses a food container (‘147, Paragraph [0043]) comprising one or more layers of bioplastic and one or more layers of paper (‘147, Paragraph [0147]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792